Citation Nr: 0948128	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-33 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce




INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

The appeal is REMANDED to the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

The evidence of record contains a November 2004 statement 
from the Veteran's Readjustment Counselor from the VA 
Pensacola Vet Center providing a diagnosis of PTSD, moderate 
to high severity.  Records from the VA Outpatient Clinic in 
Pensacola show that he Veteran also completed a positive PTSD 
screening in 
April 2005 and was diagnosed with PTSD in May 2005.  He began 
attending PTSD educational group sessions in June 2005.     

The Veteran is now seeking service connection for his 
currently diagnosed PTSD.  To establish entitlement to 
service connection for PTSD a veteran must provide 
1) medical evidence diagnosing PTSD; 2) a link, established 
by medical evidence, between current symptoms of PTSD and an 
in-service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2009).

The Veteran contends that he suffers from PTSD as a result of 
witnessing the following incidents during service: 1) while 
under sniper fire in November 1971, the Veteran accidentally 
ran over and killed a seven year old girl while traveling 
through Saigon in route to Tay-ninh while part of the 538th 
Transportation Company, and 2) the Veteran's convoy came 
under fire and was hit in March of 1972 while traveling out 
of Long Binh on Highway One, possibly on the way to An-Loc, 
where he was pinned down under fire for five to six hours and 
witnessed the deaths of Vietnamese soldiers while part of the 
47th Transportation Company.  The Veteran asserts that both 
events were reported to his Captain, whose name is included 
in the evidence of record, and, regarding the first incident, 
that both a military and Vietnamese police investigation took 
place.  The Veteran's personnel records indicate that he 
served with the 538th Transportation Company from October 
1971 to November 1971 and the 47th Transportation Company 
from November 1971 to May 1972.

Stressor verification requires that the Veteran provide, at a 
minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date of the 
incident, and the unit of assignment at the time the 
stressful event occurred.   See M21-1MR, Part IV.ii.1.D.14.d.  
The Veteran has provided his unit of assignment, approximate 
dates, and approximate locations of his reported stressors.  
His unit assignments are confirmed by his DD-214 and service 
personnel records.  Moreover, the stressors described by the 
Veteran could be verifiable insofar as they may be documented 
events.  In this regard, the Board points out the Veteran's 
statement that the military police informally documented the 
motor vehicle accident that resulted in the death of a 
civilian.  Regardless of whether the identified stressors are 
ultimately verifiable, efforts to corroborate his reported 
in-service stressors, including a request through the JSRRC, 
should be undertaken before the Board renders a decision in 
this case.  

Moreover, the Veteran indicated in a July 2005 statement that 
the morning reports from his unit would verify his accounts 
of being ambushed and forced to defend their position against 
hostile fire while pinned down at fuel stations along the 
route from Long Binh to Quang Tri.  Therefore, an attempt 
should be made to secure the morning reports for the 538th 
Transportation Company from October 1971 to November 1971 and 
the 47th Transportation Command from November 1971 to May 
1972.

Finally, any recent VA treatment records should be obtained 
on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to PTSD or any other 
psychiatric disorder from the VA 
Outpatient Clinic in Pensacola, Florida, 
dated since September 2005.

2.  Contact the National Personnel Records 
Center and/or any other indicated agency, 
and request copies of the Veteran's 
complete service personnel records, 
including the morning reports for the 
538th Transport Company, from October 1971 
to November 1971, and the 47th Transport 
Company, from November 1971 to May 1972. 

3.  Thereafter, request that the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) provide any available information 
that might corroborate the Veteran's 
alleged in-service stressors from his time 
served with 1) 538th Transportation 
Company, from October 1971 to November 
1971, and 2) 47th Transportation Command, 
from November 1971 and May 1972, including 
experiencing sniper fire in November 1971 
on the way to Tay-ninh, and possibly 
running over a seven year old Vietnamese 
civilian, and an ambush lasting five to 
six hours, during which the Veteran's 
convoy was hit traveling out of Long Binh, 
possibly on the way to An-Loc, in March of 
1972, possibly involving the deaths of 
Vietnamese soldiers.   

JSRRC should be provided with copies of 
the Veteran's service personnel records 
showing service dates, duties, and units 
of assignment; his PTSD stressor 
statements received in July 2005, January 
2006, April 2006, October 2006, and 
February 2009; the report of contact dated 
February 2006; and any additional relevant 
evidence associated with the claims folder 
as a result of this remand.

4.  If, and only if, an in-service 
stressor is verified, the RO should 
provide the Veteran with a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests and studies are to be 
conducted.  

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related 
to the stressor or stressors reported by 
the Veteran and established as having 
occurred during active service.   

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

